Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: This application is in condition for allowance except for the presence of claims 23, 25, and 27 are directed to an invention non-elected without traverse.  Accordingly, claims 23, 25, and 27 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teach nor disclose the instant claimed invention.   US 2013224652 to Bass et al. discloses a resist composition comprising metal peroxo compounds with organic co-ligands for performing electron-beam lithography (of. p. 8, right col., I. 5-7), the method comprising i) providing a resist-coated substrate or applying a resist coating to a substrate (of. par. 163-164); ii) exposing part of the resist coating to (electron beam) radiation to provide an exposed resist coating; iii) developing the exposed resist coating to generate a resist pattern layer, the resist pattern layer .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737